Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.  
Claims 1-7, 11-12, 26-31 and 35-48 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
	The Office Action is final because “all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114”; and the after-final amendment were entered.  See MPEP § 706.07(b).  The claim amendments filed with this RCE do not change the invention and would have been properly finally rejected on the grounds and art of record in the next Office action if 

Claim Interpretations
During examination, claims receive the broadest reasonable interpretation in light of the specification.  MPEP § 2111.  Applicants are also reminded that “[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous” because “[o]nly in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”  In re Zletz, 893 F.2d 319, 322 (Fed. Cir. 1989).  Finally, 
the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.  

Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).
	The claims are directed to an open group of bacterial vaginosis bacterial markers because the claims do not include a closed transitional phrase.  See MPEP § 2111.02.  Claim 1 is representative and states 
A method of detecting positive marker bacterial vaginosis (BV)-associated bacteria, comprising performing on a gynecological sample obtained from a female in need of BV detection an assay to detect levels of nucleic acid sequences of the positive marker BV-associated bacteria BVAB-2, Megasphaera-1, and Atopobium vaginae

(emphasis added).  “Comprising” is an open transitional phrase that allows for any number of additional markers.  See id.  Thus, the claims encompass at minimum BVAB-2, Megasphaera-1, and Atopobium vaginae in samples from subjects suspected of having BV.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent;

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of the application for patent in the United States.

Claims 1-7, 11-12, 26-31 and 35-48 are rejected under 35 U.S.C. § 102(b) as being anticipated by FREDRICKS (US 2007/0178495, published 08/02/2007).
As to claims 1-6, 11, 26-30, 36 and 39-46 FREDRICKS teaches obtaining samples from women with vaginitis or BV (Abstract) and qPCR-detect bacteria comprising BVAB2, Megasphaera-1, Gardnerella vaginalis, Atopobium vaginae and Lactobacillus (paras. 0019—57, 0066-0068, 0108 & 0137, as examples).  It is noted that paragraphs 0019-0057 make clear that 
the present invention provides a method of diagnosing bacterial vaginosis in a subject, comprising: 1) contacting a gynecological sample from the subject with one or more oligonucleotide primer pairs comprising, consisting essentially of and or consisting of nucleotide sequences selected from the group consisting of: [a list of 18 markers that includes] . . . (b) [BVAB2] . . . (d) [Gardnerella vaginalis] . . . (e) [Atopobium vaginae] . . . (h) [Megasphaera-1] . . . (q) [Lactobacillus] . . . (r) [Lactobacillus] . . . s) any combination of (a)-(r) . . . .”

Thus, FREDRICKS teaches embodiments that assay for BVAB2, Megasphaera-1, Gardnerella vaginalis, Atopobium vaginae and Lactobacillus.
As to claims 7 and 31, FREDRICKS teaches vaginal swabs (para. 0119).
As to claims 12 and 37, FREDRICKS teaches vaginitis samples (Abstract).
As to claims 47-48, the PCR is quantitative PCR (paras. 0068, 0072, 0095, 0122, 0127, 0137, 0157).
	Response to Arguments
	The Office is not persuaded of error by Applicants’ arguments in the Reply filed 10/27/2021 because the list of BV markers is not a closed list.  FREDERICKS explicitly states to “contacting a gynecological sample from the subject with one or more oligonucleotide primer pairs comprising, consisting essentially of and or consisting of nucleotide sequences selected from the group consisting of: (d) [Gardnerella vaginalis] . . . (e) [Atopobium vaginae] . . . (h) [Megasphaera-1] . . . (q) [Lactobacillus] . . . (r) [Lactobacillus] . . . s) any combination of (a)-(r).”  This anticipates the instant claims directed to any combination of BVAB2, Megasphaera-1, Gardnerella vaginalis, Atopobium vaginae and Lactobacillus, in addition to any other markers (e.g. from the list of 12 others in FREDERICKS).
	Under 35 U.S.C. § 102, a prior art reference will anticipate if it “disclose[s] each and every element of the claimed invention ... arranged or combined in the same way as in the claim.”  In re Gleave, 560 F.3d 1331, 1334 (Fed.Cir.2009) (citations and internal quotation marks omitted).  “However, a reference can anticipate a claim even if it ‘d[oes] not expressly spell out’ all the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.”  First, FREDERICKS explicitly discloses detecting 18 all of these 18 bacteria in some embodiments.  This alone anticipates the claims here.  Applicants do not provide evidence that FREDDERICKS is not enabled for this embodiment.  
	Second, this is not a case of a species claim compared to a large genus in the prior art.  Rather, the prior art teaches the same species as claimed.  Thus, any argument that the prior art has a massive list or large genus is irrelevant.
	Finally, a list of 18 is much smaller than lists found anticipatory in other cases.  See e.g. In re Petering, 301 F.2d 676, 681–82 (CCPA 1962).  Thus, the list of FREDERICKS is in fact small.
	In sum, FREDERICKS anticipates the instant open-ended claims directed to detecting three bacteria from the small list of FREDERICKS because FREDERICKS explicitly teaches embodiments to detect all three claimed bacteria.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free] If you would like assistance from a USPTO 
/AARON A PRIEST/Primary Examiner, Art Unit 1637